Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  July 15, 2013                                                                                        Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                       Stephen J. Markman
  146033(45)                                                                                               Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano,
  ______________________________                                                                                      Justices


  In re FORFEITURE OF BAIL BOND.
  ______________________________

  PEOPLE OF THE STATE OF MICHIGAN,
            Plaintiff-Appellee,                                     SC: 146033
                                                                    COA: 305004
  v                                                                 Wayne CC: 07-020056-FC


  COREY DESHAWN GASTON,
           Defendant,

  and

  YOU WALK BAIL BOND AGENCY,
             Surety-Appellant.
  ______________________________/

          On order of the Chief Justice, the motion of the American Bail Coalition for leave
  to file the amicus curiae brief is GRANTED. The amicus brief received on June 20,
  2013, is accepted for filing.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                    July 15, 2013
                                                                               Clerk